Order entered November 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01181-CV

                      IN THE INTEREST OF P.M.K., MINOR CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-51588-2015

                                            ORDER
       Both the trial court clerk and the court reporter have informed us that appellant has not

paid or made arrangements to pay for the appellate record. Accordingly, we ORDER appellant

to provide, no later than December 7, 2015, written verification that he has either (1) paid or

made arrangements to pay for the clerk’s and reporter’s record or (2) been found entitled to

proceed without payment of costs.         We caution appellant that failure to pay or make

arrangements to pay for the reporter’s record will result in the appeal being submitted without

the reporter’s record and failure to pay or make arrangements to pay for the clerk’s record will

result in the appeal being dismissed without further notice. See TEX. R. APP. P. 37.3(b), (c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE